Title: From Benjamin Franklin to John Whitehurst, 22 August 1783
From: Franklin, Benjamin
To: Whitehurst, John


          
            Sir,
            Passy Augt. 22. 1783.
          
          The Bearer, Mr Kempel, is the Creator of the Wooden Man who plays so well at Chess; but
            he is very ingenious in other Matters of more Importance, and has some useful Inventions
            to communicate to the Publick. I beg leave to recommend him to you Civilities, and to
            request your Advice to him, as to the Manner of making those Communications so as to
            produce some Benefit to himself. With great Esteem, I am ever, Dear Sir, Your most
            obedient & most humble Servant
          
            B Franklin
            Mr Whitehurst.
          
        